Title: From George Washington to Thomas Mifflin, 20 December 1783
From: Washington, George
To: Mifflin, Thomas


                        
                            Sir
                            Annapolis 20th Decembr 1783
                        
                        I take the earliest opportunity to inform Congress of my arrival in this City, with the intention of asking
                            leave to resign the Commission I have the honor of holding in their Service.
                        It is essential for me to know their pleasure, and in what manner it will be most proper to offer my
                            resignation, whether in writing or at an Audience; I shall therefore request to be honored with the necessary information,
                            that being apprized of the sentiments of Congress I may regulate my Conduct accordingly. I have the honor to be with great
                            respect Sir Your Excellency’s Most Obedient humble Servant
                        
                            Go: Washington
                        
                    